Citation Nr: 1440573	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 2010 for entitlement to special monthly compensation at the housebound rate.

2.  Entitlement to an effective date prior to January 26, 2010 for the grant of service connection for ischemic heart disease, post stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that after the statement of the case, the Veteran limited the appeal in box 9 on his Substantive appeal only to the issue as to an earlier effective date for the grant of special monthly compensation.  The Court has held, however, that the filing period for a Substantive Appeal in a claim for VA benefits is not jurisdictional.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, the Veteran's remarks in box 10 continue to discuss the fact that he felt the dates of his treatment for his heart should be construed as a claim.  In light of the Veteran's statements and the intertwined nature of the two claims, the Board finds that the issue of an earlier effective date for the grant of service connection for ischemic heart disease has not been withdrawn and will be considered on appeal.  See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011).


FINDINGS OF FACT

1.  The minimum requirements for special monthly compensation at the housebound rate were not met prior to January 26, 2010.  

2.  There is no evidence that constitutes a pending formal or informal request for entitlement to service connection for ischemic heart disease that was received at the RO prior to January 26, 2010.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 26, 2010 for the award of entitlement to special monthly compensation based on housebound status are not met.  38 U.S.C.A. § 1114(l)(s), 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.350, 3.400, 3.816 (2013).

2.  The criteria for an effective date prior to January 26, 2010 for the award of entitlement to service connection for ischemic heart disease are not met.  38 U.S.C.A. § 1114(l)(s), 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.350, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board observes that the Veteran's claim of entitlement to an earlier effective date for the award of special monthly compensation based upon housebound status is a downstream issue from the grant of entitlement.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, entitlement to special monthly compensation based upon housebound status was established and an initial effective date was assigned in the November 2010 rating decision giving rise to the present appeal.  Therefore, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Veteran did not identify any relevant outstanding evidence in connection with his claim.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Law and Analysis

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).

The Board notes that because service connection for ischemic heart disease was granted based on the Veteran's exposure to toxic herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).

Under this section, if VA denied compensation for the a covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the date VA received the claim on which the prior denial was based or the date the disability arose, whichever is later.  If a veteran's claim for disability compensation for the covered herbicide disease was either (1) pending before VA on May 3, 1989, or (2) was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later.  38 C.F.R. § 3.816.  If neither of these conditions is met, then the effective date will be determined under 38 C.F.R. §§ 3.114 and 3.400. 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

In addition, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 .

No benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to...be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

The Veteran alleges that he is entitled to an effective date prior to January 26, 2010 for the award of special monthly compensation based on housebound status.  He asserts that he is entitled to housebound status from October 2009 as he was being treated for ischemic heart disease at that time.  The Veteran asserts that he was treated for ischemic heart disease from October 2009 at VA.  See the November 2011 VA Form 9.  He asserts that he was not able to file his claim for ischemic heart disease until January 2010 because of the disability.  The Veteran contends that he started treatment for heart disease through VA in March 2005.  He submitted VA treatment records which show he was prescribed medication for heart disease in March 2005.  See the February 2011 notice of disagreement and the VA treatment record dated in March 2005.      

An award based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In the November 2010 rating decision on appeal, the RO granted service connection for ischemic heart disease and assigned a 100 percent evaluation for heart disease from January 26, 2010 and assigned a 10 percent rating to the heart disease from February 1, 2020.  The RO granted special monthly compensation based on housebound status, effective as of January 26, 2010 to February 1, 2020, because the Veteran was in receipt of a 100 percent disability rating for service-connected ischemic heart disease, and he had an additional 100 percent disability rating assigned to the service-connected anxiety neurosis.  This satisfied the first prong of the criteria necessary for entitlement to special monthly compensation based on housebound status.  See 38 C.F.R. § 3.350(i).  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for an effective date earlier than January 26, 2010 for the award of special monthly compensation based on housebound status.  As to the first prong, prior to January 26, 2010, the Veteran did not meet the schedular criteria for special monthly compensation based on housebound status.  While he had a 100 percent rating assigned to the service-connected anxiety neurosis prior to January 26, 2010, he did not have additional service-connected disabilities that combined to at least 60 percent, prior to that date.  He did not meet the schedular criteria under the first prong for special monthly compensation based on housebound status, see 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Board notes that the Veteran's 100 percent disability rating for ischemic heart disease, effective January 26, 2010 to February 1, 2010 allowed special monthly compensation based on housebound status to be awarded.  Thus, the Veteran is not entitled to special monthly compensation based on housebound status based on the schedular criteria requirement prior to January 26, 2010.   

The Board also finds the preponderance of the evidence is against a finding that the Veteran met the second prong of section 3.350(i), which is evidence showing that the Veteran is permanently housebound by reason of service-connected disability or disabilities prior to January 26, 2010.  In reading through the evidence, there is no competent and credible evidence that establishes the Veteran was substantially confined to his dwelling and the immediate premises as a direct result of service-connected anxiety neurosis prior to January 26, 2010.  VA and private treatment records and VA examination reports show the Veteran was mobile and he attended hospital visits and underwent physical examinations.  See also the October 29, 2010 R. General Hospital discharge records and the November 17, 2009 VA cardio consultation records.  Additionally, no medical professional made a finding that the Veteran was substantially confined to his home during that time period.  The criteria under the second prong of section 3.350(i) are not met.  Accordingly, the claim for entitlement to an effective date prior to January 26, 2010, for the grant of special monthly compensation based on housebound status must be denied as entitlement to this benefit is not shown prior to January 26, 2010.  

The Veteran argues that he filed a claim for ischemic heart disease earlier than January 26, 2010.  As noted, in the notice of disagreement, the Veteran argues in essence, that the VA treatment records showing treatment for ischemic heart disease should be construed as a claim for service connection for ischemic heart disease due to herbicide exposure.  The Veteran also submitted a letter from the Department of Navy dated in May 1985.  In this letter, the Department of Navy indicated that the letter was in reference to an administrative claim the Veteran filed in which the Veteran alleged personal injuries due to the use of synthetic chemical defoliant commonly known as Agent Orange.  The Department of Navy denied the Veteran's claim.  The Veteran asserts, in essence, that this is an earlier claim for service connection for ischemic heart disease due to herbicide exposure and this results in an earlier effective date for special monthly compensation due to housebound status.  

As noted above, service connection for ischemic heart disease was granted based on the Veteran's exposure to toxic herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).  38 C.F.R. § 3.816 defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

In this case, however, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.  In addition, the Veteran's claim, received on January 26, 2010, was not pending before VA on May 3, 1989, and was not received by VA between May 3, 1989 and January 26, 2010, the effective date of the presumption of service connection for ischemic heart disease. 

The Board has again reviewed all the communications and treatment records in the file and finds that no other document may be reasonably interpreted as a formal or informal claim for service connection for ischemic heart disease before January 26, 2010.  The Board further finds that the administrative claim the Veteran submitted to the Department of Navy in 1985 cannot be considered to be a VA claim since the claim was not received by VA.  See 38 C.F.R. § 3.1.  The Veteran has not presented any evidence to show that the 1985 administrative claim was filed with VA.  

The Board also finds that the VA examination reports and treatment records cannot be construed as a claim of service connection for ischemic heart disease.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  Medical evidence alone without an intent to apply for benefits does not establish a claim.  Id.    

In Kessel, the appellant submitted medical evidence in conjunction with another claim, in which a physician medically related the appellant's unequal pupil size to an injury in service.  Id. at 22.  The appellant argued that the Board should have adjudicated a claim of service connection for unequal pupil size.  Id.  However, the Court found that medical evidence alone without an intent on the part of the appellant to file for benefits, was not sufficient evidence of an informal claim.  Id. at 22-23.  The Court indicated that examination or hospitalization records may be considered informal claims if there is first a prior allowance or disallowance of a former claim and cited to 38 C.F.R. § 3.157(b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. at 23. 

In the present case, there had not been a prior allowance or disallowance of a claim of service connection for ischemic heart disease prior to the November 2010 decision, and therefore, any examination reports or treatment records could not be accepted as an informal claim.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition. See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the VA treatment records showing treatment for heart disease in March 2005 alone cannot be considered to be a claim of service connection for ischemic heart disease.  The record also shows that, during the time period in question, the documents submitted by the Veteran do not evidence an intent to file for compensation benefits and cannot be construed an informal claim for compensation benefits for ischemic heart disease.  An effective date earlier than January 26, 2010 is not warranted for the grant of service connection for ischemic heart disease.  

The Veteran also argues that the effective date for special monthly compensation based upon housebound status should be warranted from October 2009 because he was housebound from that time due to the ischemic heart disease and was unable to file a claim until January 26, 2010 because of the heart disease.  The Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the Veteran's arguments that he was too disabled to file a claim.  The Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For these reasons, the Board finds that the claim for entitlement to an effective date prior to January 26, 2010, for the grant of special monthly compensation based on housebound status must be denied.  The appeal is denied. 


ORDER

An effective date prior to January 26, 2010 for entitlement to special monthly compensation at the housebound rate is denied.

An effective date prior to January 26, 2010 for grant of service connection for ischemic heart disease is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


